DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. The applicant argues that the Ku reference does not provide any disclosure on how 411 of Ku is slidable in the first direction. This is incorrect for at least the following reasons:
As previously cited, in para 36 Ku describes “Each of the subsegments 411 is configured as a telescopic structure, and has a first end that is connected fixedly and co-rotatably to the rotatable component 2, and a second end that is opposite to the first end and that engages slidably a respective one of the slide grooves 422. Specifically, the subsegments 411 are collinearly arranged with each other and are perpendicular to the slide grooves 422. As such, a distance between the first and second ends of each of the subsegments 411 is adjustable, and the second coupling segment 42 is connected co-rotatably to and is linearly movable relative to the first coupling segment 41 (see FIGS. 8 and 9)”. This is also in addition to figure 8 which clearly shows the telescopic structure that would allow for the movement in the first direction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Ku US 20170002585 A1 (hereinafter Ku).
In regards to Claim 1, Ku teaches a switch device (See fig 4) adapted for controlling operation of a lock mechanism (See fig 1), said switch device comprising: a casing (11 and 12); a power unit disposed in said casing (control circuit in para 35) ; a moving unit (3) disposed in said casing (See fig 5), and including a rotating subunit (32) that includes a ring gear (larger gear connected to 2) driven rotatably by said power unit about a rotational axis (axis of larger gear connected to 2), and a sliding subunit (4) that includes a first sliding member (411 both or individually) co-rotatably connected to said ring gear (para 36), being slidable relative to said ring gear along a first axis which is perpendicular to the rotational axis (See para 36 and fig 7), and formed with a sliding slot (slot in 411 that makes it telescopic) that extends along the first axis (See fig 7), a second sliding member (walls of 422) co-movably connected to said first sliding member (See fig 7), and being slidable relative to said first sliding member along a second axis which is perpendicular to the first axis and the rotational axis (See fig 9), and a first connecting member (slot of 422 both or individually) connected to said first sliding member (See fig 8); a manual unit (2) coupled co-rotatably to said ring gear (See fig 5); a plurality of securing members (both 41) arranged along the first axis (See fig 7), and extend through said first connecting member and said sliding slot of said first sliding member into said manual unit (See figs 6-8), such that said first sliding member is secured between said first connecting member and said manual unit (See fig 7); and an actuating mechanism (hole within 421 and 104) co-movably connected to said second sliding member and adapted for actuating operation of the lock mechanism during the rotation of said ring gear.
In regards to claim 2, Ku teaches the switch device as claimed in claim 1, wherein said first connecting member is entirely retained in said sliding slot of said first sliding member (See fig 7, for instance if the telescopic portion was collapsed) .
In regards to claim 3, Ku teaches the switch device as claimed in claim 2, wherein: an end surface of said first sliding member opposite to said manual unit and an end surface of said second sliding member opposite to said manual unit are substantially flush with each other (See fig 8).
In regards to claim 4, Ku teaches the switch device as claimed in claim 2, wherein said second sliding member is formed with a fastening hole such that said securing members are exposed from said fastening hole (See fig 8).
In regards to claim 5, Ku teaches the switch device as claimed in claim 1, wherein: said rotating subunit of said moving unit further includes a planetary gear set connected to and driven rotatably by said power unit (smaller gear of 31; also read para 35), and meshing with said ring gear so that the rotation of said planetary gear set drives a collective rotation of said ring gear, said sliding subunit, and said actuating mechanism about the rotational axis (See figs 5- 6, and para 35-37).
In regards to claim 6, Ku teaches the switch device as claimed in claim 5, wherein said actuating mechanism includes a turning unit (42) including two claw members (both 421 as seen in fig 7) that are adapted for clamping a rotary switch knob of the lock mechanism therebetween and for turning the rotary switch knob during the rotation of said ring gear (para 37 and see fig 6).
In regards to claim 7, Ku teaches the switch device as claimed in claim 6, wherein each of said claw members has a telescopic structure (See figs 10-14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Ku US 20170037937 A1 (hereinafter '937).
In regards to claim 11, Ku teaches the switch device as claimed in claim 5.
However, Ku does not teach wherein said actuating mechanism includes a pin unit including at least one pin rod that is adapted to be in slidable contact with a push button switch of the lock mechanism and that is adapted for pushing the push button switch during the rotation of said ring gear.
‘937 teaches wherein said actuating mechanism includes a pin unit (800) including at least one pin rod (802) that is adapted to be in slidable contact with a push button switch of the lock mechanism and that is adapted for pushing the push button switch (600) during the rotation of said ring gear (See fig 7B and para 27)).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used ‘927’s solenoid valve unit in Ku to provide the planetary gear set with a clutch.
In regards to claim 16, Ku teaches the switch device as claimed in claim 5, further comprising a solenoid valve unit disposed in said casing (See para 35).
However, Ku is silent on the specifics of the solenoid valve unit.
‘927 appears to be teaching different aspects of the same overall device (See fig 1 and 2).
‘927 comprising a solenoid valve unit (800) disposed in said casing being adjacent to said planetary gear set of said moving unit (See fig 9A and 9B as 802 is a part of 800, see fig 8A), and electrically connected to said power unit (para 27), said solenoid valve unit including: a case member (810) that defines a retaining space therein (See fig 8A and reference image 1), and that has an opening in spatial communication with said retaining space (See fig 8B, the end by 802), and a closed end opposite said opening (See fig 8B), a tube member (upper and lower 808) that includes a first tube portion (lower 808) disposed in said retaining space of said case member (See fig 8A), a second tube portion (upper 808) disposed outside of said retaining space (See fig 8A), and a hollow receiving portion (hole in 808) disposed at said opening of said case member (See fig 8A), and interconnecting and being in spatial communication with said first and second tube portions (See fig 8A), a solenoid subunit that includes two magnets (804) received in said receiving portion of said tube member and being spaced apart from each other (See fig 8A), and a shaft rod (802) that is movably received in said tube member (See fig 8A), and that extends between said magnets such that said shaft rod is driven movably by said magnets toward or away from said closed end of said case member (See fig 8A-8B), thereby interacting with said planetary gear set of said moving unit (See fig 7A).
    PNG
    media_image1.png
    486
    362
    media_image1.png
    Greyscale

Reference image 1
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used ‘927’s solenoid valve unit in Ku to provide the planetary gear set with a clutch.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Whitner et al. US 20080296912 A1 (hereinafter Whitner).
In regards to claim 17, Ku teaches the switch device as claimed in claim 5, wherein: said manual unit includes a round base member (21) that is coupled co-rotatably to said ring gear (See fig 4 and fig 5), and that is formed with a coupling slot (the space occupied by 4 as seen in fig 7), a handle (22) that is mounted to said base member, and a second connecting member (the part between 411 and 421 in fig 7) that is connected to said base member (indirectly) and that is disposed at said coupling slot (See fig 8); and said securing members extend through said second connecting member and said coupling slot of said base member into said internal space of said handle (See fig 7-8).
However, Ku is silent on if the handle has an internal space being in spatial communication with said coupling slot of said base member.
Whitner teaches a handle (170 and 160) that is hollow and thus would have an internal space being in spatial communication with said coupling slot of said base member (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have a hollow handle in Ku in order to make the handle easier to mold and to save on materials.
Ku in view of Whitner teaches the handle would have an internal space being in spatial communication with said coupling slot of said base member (See fig 3 of Whitner and fig 7 in Ku).
Allowable Subject Matter
Claims 8-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 8 the examiner has not found any art that can individually or in combination reject “said actuating mechanism further includes at least one pin unit including a pin rod that is mounted in said at least one of said claw members” in addition to the other limitations of the claim and the claims it depends on.
In regards to claims 9-10 they depend on claim 8 and thus would be allowable if claim 8 was modified to be allowable.
In regards to claim 15 The prior art fails to teach “a resistor member that includes a flexible plate having an elongated plate body wrapped around said surrounding wall of said ring gear (and having longitudinally-opposite end sections, each of said end sections being formed with laterally-opposite first and second ends, said first end projections of said end sections of said flexible plate being directly connected to each other and fastened to said surrounding wall, said second end projections of said end sections of said flexible plate being directly connected to each other, extending through said plate hole of said surrounding wall” in addition to the other limitations of the claim and the claims from which it depends on nor has it been found to be obvious to modify any art to meet these limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675